


Exhibit 10.93


The MetLife Non-Management Director
Deferred Compensation Plan


Program Description and Plan Document
December 2008

1

--------------------------------------------------------------------------------






Important Notices


This Program Description provides an overview of the MetLife Non-Management
Director Deferred Compensation Plan (the “Plan”). It is also the official plan
document that legally governs the Plan. This Plan document will govern in every
respect and instance, and replaces and supersedes prior Plan documents.

This Program Description may be updated from time to time to implement changes
in the Plan. Fund performance data will be updated periodically. These updates
will constitute part of the Prospectus distributed with respect to the Plan.

The Plan Administrator may amend, alter or terminate the Plan in accordance with
its terms at any time and for any reason.

The Plan was effective on January 1, 2005, and the Plan will continue in effect
until it is amended, suspended, or terminated according to its terms.

This Plan was designed to replace the MetLife Deferred Compensation Plan for
Outside Directors and Article VII of the MetLife, Inc. 2000 Directors Stock
Plan, respectively, beginning with 2005 compensation deferrals; earlier
deferrals will remain governed by the earlier plans.

MetLife, Inc. will have the obligation to pay amounts deferred under the Plan.
MetLife, Inc.’s obligations are registered under the Securities Act of 1933, as
amended. Since this is an unfunded plan, your rights or claims against assets or
property are no greater than those of a general unsecured creditor of MetLife,
Inc.

Your deferrals may gain or lose value over time; see “Investment Tracking For
Your Deferred Cash Accounts” and “MetLife Deferred Stock Accounts” below. Shares
of MetLife, Inc. common stock paid under the Plan may be shares of treasury
common stock, authorized but unissued common stock, or shares obtained on the
open market.



This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933, as amended.
The date of this document is December 2008.






2

--------------------------------------------------------------------------------




MetLife Non-Management Director Deferred Compensation Plan
Plan At-a-Glance
Purpose
 
 
To provide eligible directors with the opportunity to defer their cash and
MetLife Stock compensation, thereby deferring payment of federal and most state
income taxes on such compensation.
 
 
 
 
Eligibility
 
 
Directors of MetLife, Inc. who are not employees of MetLife, Inc. or any of its
affiliates.
 
 
 
 
Election Options
 
 
•     Deferral amount
 
 
 
 
 
 
 
•     Investment tracking funds (for cash deferrals)
 
 
 
 
 
 
 
•     Distribution date
 
 
 
 
 
 
 
•     Number of distribution payments
 
 
 
 
Annual Enrollment
Period for Incumbent
Directors
 
 
Eligible Directors will be notified of the annual enrollment in the calendar
year before deferrals begin.
 
 
 
 
Enrollment Period
for New Directors
 
 
Newly-appointed directors may make a deferral election for fees payable in the
calendar year in which they are elected, but must generally do so by the earlier
of:
 
 
 
 
 
 
 
•     the day before the first Directors meeting after appointment or,
 
 
 
 
 
 
 
•     the 30th day after appointment.
 
 
 
 
Investment Tracking
 
 
The value of your deferred cash compensation accounts will fluctuate daily based
on the performance of the investment tracking funds and indices you select.
 
 
 
 
Investment Tracking
Fund Changes
 
 
Limited to a total of six times per year for future deferrals and existing
account balances.
 
 
 
 
Changes in Amounts
Deferred
 
 
None allowed, except for hardship.
 
 
 
 
Form of Distribution
 
 
Your deferred cash compensation will be paid in cash at the end of the deferral
period. Your deferred awards of MetLife Stock will be paid in the form of such
stock, with imputed reinvested dividends, at the end of the deferral period.
 
 
 
 
Distribution:
 
 
 
 
 
 
 
     — Number
 
 
Lump-sum payment or up to 15 annual installments.
 
 
 
 
     — Timing
 
 
Beginning upon earlier of 60 days after termination of service as a director or
on a designated future date.
 
 
 
 
     — Hardship
 
 
Immediate lump-sum payment (availability strictly limited).


3

--------------------------------------------------------------------------------




 
 
 
 
Changes to Distribution Date and/or Number of Payments
 
You may change the distribution date to a date at least five years later than
the date you originally selected, and/or change the number of payments. Your
change will only be effective if you submit your request no later than one year
before the earlier of the end of your service as a director or the distribution
date you originally selected.
 
 
 
 
Taxes
 
 
Deferred compensation is taxable as ordinary income at the time of distribution.
 
 
 
 
 
 
 
Rollover to an IRA, qualified plan or nonqualified plan is not permitted.
 
 
 
 
Beneficiary
 
 
Upon your death, any existing account balances will be paid to your designated
beneficiary or beneficiaries in a lump sum.
 
 
 
 
Plan Funding
 
 
The Plan is a nonqualified, unfunded plan. Your accounts are maintained for
recordkeeping purposes only.





MetLife Non-Management Director Deferred Compensation Plan
The MetLife Non-Management Director Deferred Compensation Plan (the “Plan”)
allows eligible directors to defer receiving a portion of their fees payable in
cash or shares of MetLife, Inc. common stock (“MetLife Stock”) for services in
2005 and thereafter, thereby deferring payment of federal and most state income
taxes until a later date when the deferred payments are received. Participation
in the Plan is completely voluntary.
The Plan is a nonqualified plan that is unfunded and subject to the risks
described in this document. Amounts credited to an account are solely for
recordkeeping purposes. The Plan is not subject to protection under the Employee
Retirement Income Security Act of 1974 (ERISA).


Eligibility
Members of the Board of Directors of MetLife, Inc. (the “Board”) who are not
employees of MetLife, Inc. or any of its affiliates (“Non-Management Directors”)
are eligible to participate. In this Program Description, “you” refers to a
director who is eligible to participate in the Plan.


Making a Deferral Election
Incumbent Directors — Prior to each year in which you receive fees for services
you provide as a Non-Management Director, you may defer all or a portion of the
fees payable as compensation for such services. Designations do not carry over
from year to year; you must make a new designation each year.
New Directors — In general, you may defer all or a portion of your fees for
services in the calendar year you are appointed to the Board by submitting a
deferral election by the earlier of:
•
the day before the first Directors meeting following your appointment or,

•
the thirtieth (30th) day after your appointment.

If a Directors meeting occurs before the thirtieth (30th) day after your
appointment and before you have filed a deferral election, then, at the
discretion of the Plan Administrator, you may defer a prorated portion of your
fees. The proration will be determined according to the number of scheduled
meetings for the year of your appointment. You must submit your deferral
election no later than the thirtieth (30th) day after your appointment.



4

--------------------------------------------------------------------------------




All Directors
To defer your cash compensation, you need to complete a deferral election form
specifying:
The percentage of your cash fees you want deferred into a Deferred Cash Account
(if you choose to defer any of your cash fees, your deferral must equal at least
$10,000);
•
The investment tracking funds that will be used to adjust the value of that
Deferred Cash Account; and

•
A future distribution date and number of payments for that Deferred Cash Account
(paid in cash).

To defer your MetLife Stock compensation, you need to complete a deferral
election form specifying:
The percentage of your MetLife Stock fees you want deferred into a MetLife
Deferred Stock Account; and
•
The future distribution date and number of payments for your MetLife Deferred
Stock Account.

Your deferral election form must be submitted during the enrollment period. If
you submit an election form that does not specify when payment is to be made,
payment will be made upon the termination of your service as a Non-Management
Director. If you submit an election form that does not specify the number of
installments in which payment should be made, payment will be made in a single
lump sum.
Before making your elections, you may wish to consult a tax or personal
financial advisor regarding all of the ramifications of deferral of compensation
under Internal Revenue Code Section 409A and all other requirements under law
for deferral of income taxation (“Legal Deferral Requirements”).
All deferrals are subject to the terms of this Plan.


Income Taxes
Deferred compensation is not subject to current taxation under federal and most
state income tax laws at the time it is deferred. However, income and
self-employment taxes will be due at the time payment is made. Consult your
financial advisor with any questions regarding how and when you should make
payment of your tax obligations arising from payments under the Plan. Note that
amounts payable under the Plan may not be rolled-over into an IRA, qualified
plan or another nonqualified plan.
Neither MetLife, Inc. nor any of its affiliates will be entitled to claim a tax
deduction for any compensation (plus earnings) the payment of which is deferred
under the terms of this Plan until the taxable period in which the payments are
includible in the taxable income of a participant. The deduction can be claimed
only in the amount that such income is included in such participant’s income.


Deferral Amounts
During the annual enrollment period, you may elect to defer all or a portion of
your fees payable in the following year for services as a director of MetLife,
Inc. If you choose to defer any of your cash fees, you must defer at least
$10,000.
Once you elect your deferral amount, you may not change it. You may, however,
suspend deferrals in cases of extreme hardship as provided in the Plan. See
“Hardship Exceptions,” below.


Deferred Compensation Accounts
If you defer any or all of your cash compensation, a Deferred Cash Account in
your name for that year’s deferrals will be established for recordkeeping
purposes. If you defer any of your MetLife Stock compensation, a MetLife
Deferred Stock Account in your name for that year’s deferrals will be
established for recordkeeping purposes. You will receive account statements
annually.
Your accounts will be credited effective on the date on which your fees would
have been payable had you not elected to defer receipt of such fees.


Investment Tracking For Your Deferred Cash Accounts
Investment tracking funds are used as a device for adjusting the value of your
Deferred Cash Accounts, from the time contributions are made until the time
payments are made from your Deferred Cash Accounts, based on fund performance.

5

--------------------------------------------------------------------------------




Each investment tracking fund reflects the investment returns of the actual fund
or index, including any management fees and/or other expenses that apply to the
actual fund. Returns are measured each day the relevant stock exchange is open.
Your account will fluctuate based on the fund’s performance (gains or losses) in
effect “mirroring” the performance of the specified fund or index, determined on
a Total Return basis. “Total Return” reflects the change (plus or minus) in
price or value, plus dividends (if any) on a reinvested basis. Your deferred
cash account will not actually be invested in the funds. If the aggregate
performance of the funds mirrored by the investment tracking funds you choose is
positive, the value of your account will increase; if it is negative, the value
of your account will decrease.
You may change your investment tracking funds — either with regard to future
deferrals or your existing account — at any time during the year by accessing
the Plan’s website or by calling the participant service center. However, you
may make no more than six changes per year. For this purpose, all changes
submitted on the same day will count as a single change. You can elect to track
your account against one or more of the investment tracking funds, and fund
allocations must be made in multiples of 5%. If you have provided your e-mail
address, you will receive confirmation of your changes shortly after they are
made.
Under MetLife’s Insider Trading Policy, active Directors are required to obtain
pre-clearance from the MetLife Corporate Secretary before transferring funds
into or out of the MetLife Common Stock Fund or changing the percentage of
future deferred fees that will be allocated to the MetLife Common Stock Fund.
Detailed information about the available investment tracking funds will be
provided to you. This will include descriptions and historic performance. The
Plan Administrator may change, eliminate or replace any investment tracking fund
or index at any time. When the Plan Administrator has determined to make a
change, you will be informed and you will be given an opportunity to change your
investment tracking selections to the extent they are affected by the change.


MetLife Deferred Stock Accounts
Your MetLife Deferred Stock Accounts will reflect the number of shares of
MetLife Stock you deferred, plus imputed reinvested dividends (on the same basis
as such dividends are paid on actual shares of MetLife Stock).
The value of your MetLife Deferred Stock Account will depend on the price of
MetLife Stock, which is affected by market conditions and other factors, such as
declared dividends. As a result, the value of your MetLife Deferred Stock
Account is anticipated to have a relatively high risk profile.
Your MetLife Deferred Stock Accounts will be appropriately adjusted (as
determined by the Governance Committee of the Board, or its successor) in the
event of any MetLife Stock dividend, MetLife Stock split, recapitalization
(including, but not limited, to the payment of an extraordinary dividend),
merger, consolidation, combination, or spin-off affecting MetLife, Inc.
capitalization, distribution of MetLife, Inc. assets to holders of MetLife Stock
(other than ordinary cash dividends), exchange of shares, or other similar
corporate change.
The performance of MetLife Deferred Stock Account will be identical to that of
the MetLife Common Stock Fund, and is labeled the “MetLife Deferred Shares Fund”
in the “Total Return Historic Fund & Index Performance by Calendar Year” chart.


Distribution Dates
For each of your Deferred Cash Accounts and your MetLife Deferred Stock
Accounts, you may choose to have your distributions begin either (1) on a
specific date no less than three years after the year of deferral, or (2) upon
the termination of your service as a Non-Management Director of MetLife, Inc.
(the date of your termination of service will be determined in accordance with
Legal Deferral Requirements). If you choose to receive your account on a
specific date, your account will be paid to you on the earlier of (a) the date
you selected, or (b) on the date of the termination of your service as a
director.
Once you have designated a distribution date, you cannot change it except as
described below under “Changing the Distribution Date And/Or Number of
Payments.”


Number of Payments
You may elect to receive each of your account balances in either a lump-sum
payment or up to 15 annual installments. For each of your Deferred Cash
Accounts, each annual installment will be a fraction of the account’s cash value
with one being the numerator and the number of payments remaining being the
denominator. For each of your MetLife Deferred Stock Accounts, each annual
installment will be a fraction of the number of shares of MetLife Stock
represented in the account, with one being the numerator and the number of
payments remaining being the denominator and disregarding any fraction of a
share until the last installment. For example, if you elect to receive 10 annual
payments, the first payment is equal to 1/10th of the account; the second
payment is equal to 1/9th of the account; and so on until final payment is made.
For purposes of Legal Deferral Requirements, any payment option selected under
this plan will be considered to be a single payment form of benefit.



6

--------------------------------------------------------------------------------




Form of Payments
All payments from your Deferred Cash Accounts (including portions invested in
the MetLife Common Stock Fund) will be made in cash. All payments from your
MetLife Deferred Stock Account will be made in MetLife Stock, except that
fractional shares will be paid in cash at the Closing Price of MetLife Stock on
the date of payment.* 


Changing the Distribution Date And/Or Number of Payments
For each of your Deferred Cash Account and your MetLife Deferred Stock Account
for a given year, you may make changes only once, at which time you may change
either or both: (1) the date you have selected to receive payment of your
deferred compensation to a date at least five (5) years later than your original
selection; and/or (2) the number of payments you have chosen to receive (your
change may increase or decrease the number of payments). You must make all
changes to any particular account at the same time; provided, however, that your
changes are only effective if you submit them no later than one year before the
earlier of the original date you had selected for payment or the date your
service as a Non-Management Director ends, and otherwise will not be effective.
All changes will be effective to the extent consistent with Legal Deferral
Requirements.


Payment to Beneficiaries
If you die before your distributions begin or are completed, the balance in your
accounts will be paid as a single lump sum to your beneficiary. If you have not
designated a beneficiary, or your beneficiary (or beneficiaries) die(s) before
you do, the balance in your accounts will be paid to your estate.
You may designate an individual, entity, trustee, or your estate as your
beneficiary, and you may change your beneficiary at any time. Each beneficiary
designation will apply to all of your deferrals under the Plan, and will
supersede your previous beneficiary designations. Unless or until you submit a
new beneficiary designation form, your last beneficiary designation (if any)
under the MetLife Deferred Compensation Plan for Outside Directors (or, if you
have not designated a beneficiary under that plan, the beneficiary you have
designated under the MetLife, Inc. 2000 Directors Stock Plan, if any) will apply
under this Plan.
You may update or designate your beneficiary(ies) during each annual enrollment
period. If you wish to change your beneficiary designations during the year you
may do so by accessing the Plan recordkeeper’s website or by calling the
Participant Service Center.
_____________________________________
*
“Closing Price” means the closing price of a share of MetLife Stock as reported
in the principal consolidated transaction reporting system for the New York
Stock Exchange (or on such other recognized quotation system on which the
trading prices of shares of MetLife Stock are quoted at the relevant time) on
such date. In the event that there are no transactions of MetLife Stock reported
on such tape (or such other system) on such date, Closing Price shall mean the
closing price on the immediately preceding date on which MetLife Stock
transactions were so reported.

Loans
No loans may be taken from your accounts.


Hardship Exceptions
In cases of extreme hardship, and consistent with Legal Deferral Requirements
for deferral of income taxation, the Plan Administrator may suspend deferrals or
make payments to you, reducing the value of your account. However, the total
amount suspended and advanced cannot exceed the amount required to satisfy the
financial consequences of the hardship and tax withholding requirements.


Unfunded, Unsecured Obligations of MetLife, Inc.
Deferrals under the Plan are unfunded and unsecured obligations of MetLife, Inc.
Your rights are those of a general unsecured creditor of MetLife, Inc. The Plan
is intended to be designed and administered in complete accordance with Legal
Deferral Requirements, but in no event will MetLife, Inc., any affiliate, or the
Plan be liable for any taxes, penalties, or other losses on account of the Plan
or its administration failing to comply with Legal Deferral Requirements. The
total amount of deferrals under the Plan will depend on participant elections.
There are no fees charged to you for participation in the Plan.


Assignment
No assignment, hypothecation, or pledge of the right to receive the payment of
amounts deferred or any other rights under the Plan may be made. The Plan does
not provide for the creation of a lien on any account.



7

--------------------------------------------------------------------------------




Qualified Domestic Relations Orders (“QDROs”)
Deferred compensation will be distributed or attached to the extent required by
a QDRO.


Plan Administrator
The Plan is administered by a Plan Administrator who may establish, amend or
rescind rules and regulations relating to the Plan. The Plan Administrator of
this Plan is also the Plan Administrator of the Metropolitan Life Retirement
Plan for U.S. Employees. The Plan Administrator acts through an individual who
is an employee of an affiliate of MetLife, Inc. and an officer of one or more
affiliates of MetLife, Inc. The Employee Benefits Committee of the Metropolitan
Life Insurance Company appoints the Plan Administrator of the Retirement Plan,
who serves until such time as the Committee appoints a new Plan Administrator.
To the extent consistent with law, including Legal Deferral Requirements, the
Plan Administrator may amend, modify, suspend, or terminate the Plan at any time
and for any reason. The Plan Administrator may not amend, modify or terminate
the Plan in a way that will reduce the amount that has been accrued in your
deferred compensation account prior to the effective date of the amendment,
modification or termination.
The determinations and interpretations of the Plan made by the Plan
Administrator shall be final, binding, and conclusive for all purposes under the
Plan. The Plan Administrator may prescribe forms for participants to take action
authorized or allowed under the Plan and may appoint agents and consult legal
counsel and other professionals to assist in administration of the Plan. The
Plan Administrator may, in his or her discretion, adjust the value of a deferred
compensation account on a basis other than as prescribed in deferral or
reallocation elections, including but not limited to the use of investment
tracking funds other than those selected by the participant. The Plan
Administrator will administer any claims under the Plan by following Section 503
of ERISA, any applicable regulations, and any other procedures the Plan
Administrator adopts.
The Plan Administrator may reject or reform a deferral election on any lawful
basis, and may conform any provision of the Plan to Legal Deferral Requirements.
Where consistent with such requirements, the Plan Administrator may pay deferred
compensation regardless of the participant’s election for payment at another
time.


Additional Information
Additional information about the Plan will be provided to you from time to time.
To the extent that information is part of a prospectus for the Plan, it will
include a notice to that effect.


IN WITNESS WHEREOF, this MetLife Non-Management Director Deferred Compensation
Plan, as amended and restated effective January 1, 2005, is approved.


PLAN ADMINISTRATOR
 
 
 
/s/ Margery Brittain
Margery Brittain
 
 
 
Date:
December 9, 2008
 
 
 
Witness:
/s/ Bonita Haskins




8